Citation Nr: 0716938	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-12 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for a lower back strain 
(claimed as a back condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1977 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the benefits sought 
on appeal.

The veteran requested a video hearing before the Board and VA 
scheduled it on April 18, 2006.  However, the veteran failed 
to appear with no explanation provided.  Accordingly, VA 
considers his hearing request withdrawn.


FINDINGS OF FACT

1.  The veteran's service medical records make no reference 
to any complaints, treatment, or diagnosis for a bilateral 
knee condition in service.  

2.  The veteran's lower back strain is not associated with 
his period of service.


CONCLUSIONS OF LAW

1.  A bilateral knee condition was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 2005); 
38 C.F.R. § 3.303 (2006).  

2.  A lower back strain was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. § 
3.303 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

I. Bilateral Knee Condition

The veteran claims he hurt his knees during his last airborne 
jump in service.  
However, the veteran's service medical records make no 
reference to any complaints, treatment, or diagnosis for any 
knee disability in service.  In this regard, a medical 
history report in November 1977 notes the veteran checked the 
box "No" for a trick or locked knee.

VA afforded the veteran a compensation examination in 
November 2005 to determine the etiology of his bilateral knee 
condition.  The examination report noted degenerative changes 
involving the patellofemoral joint spaces bilaterally but 
also 5/5 muscle strength and musculature of the thighs and of 
the ankle.  In addition, x-rays showed age appropriate mild 
spurring of the medial joint line but no arthritis, acute 
fracture, or dislocation.  Based on these findings, the 
examiner opined that the veteran's bilateral knee condition 
had no discrete diagnosable link to service 26 years ago, 
providing evidence against his claim.   

Even assuming that the VA compensation examination found a 
bilateral knee condition, it has no nexus to service.  The 
Board places significant probative value on the fact that a 
bilateral knee condition was first identified in 2004, 
approximately 26 years after the veteran's separation from 
active duty.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first evidence of 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a bilateral knee condition.  Despite 
the veteran's statements that he currently has this condition 
as a result of service, as a layperson without medical 
expertise or training; his statements alone are insufficient 
to prove his claim.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (laypersons are not competent to render medical 
opinions).  Accordingly, VA must deny the appeal.

II.  Lower Back Strain

The veteran claims he hurt his lower back during his last 
airborne jump in service.  Service medical records reveal the 
veteran had lower back pain in October 1977 after lifting 
weights.  A military physician provided a diagnosis of a 
lower back strain.  Six days later, the veteran complained 
again of low back pain and a physician assessed him with a 
muscle strain.  However, the remainder of the veteran's 
service medical records is silent for any complaints, 
treatment, or diagnosis for a lower back strain.

In addition, the veteran's separation examination in November 
1977 shows full range of motion of the spine, with full 
strength and range of motion of the upper and lower 
extremities.  In this regard, a medical history report that 
same day notes the veteran was in "good health" and a box 
checked "No" for recurrent back pain.  Hence, the veteran's 
service medical records provide highly probative evidence 
against his claim.  

VA also afforded the veteran a compensation examination in 
November 2005 to determine the etiology of his lower back 
strain.  The examination report indicated that the lumbar 
spine had well maintained disc spaces with mild facet 
arthritis, but the examiner opined that this condition was 
probably age appropriate.  In addition, x-rays found mild 
vertebral body spurs at the L4 level, scoliosis of the spine, 
and spurs in the T spine.  However, they also showed no signs 
of degenerative disc disease or considerable osteoarthritis.  
Based on these findings, the examiner opined that the 
veteran's lower back strain had no discrete diagnosable link 
to service 26 years ago.   

Before VA can grant a claim for service connection, a 
disability which began in service or was caused by some event 
in service must demonstrate chronic symptoms after service.  
Although there is a record of treatment in service for a 
lower back strain or muscle strain, competent medical 
evidence does not support a permanent residual or chronic 
disability during service or after service.  

The Board also places significant probative value on the fact 
that the lower back disorder was first identified by a 
medical provider in 2004, approximately 26 years after the 
veteran's separation from active duty.  The Board must again 
note the lapse of many years between the veteran's separation 
from service and the first evidence of the claimed disorder.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a bilateral knee condition.  Despite 
the veteran's statements that he currently has this condition 
as a result of service, as a layperson without medical 
expertise or training; his statements alone are insufficient 
to prove his claims.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (laypersons are not competent to render medical 
opinions).  Accordingly, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, a letter by the RO in May 2004 (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran appropriate VA compensation 
examinations to determine the etiology of his bilateral knee 
condition and his lower back strain.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

ORDER

Entitlement to service connection for a bilateral knee 
condition and a lower back strain are denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


